
	

115 HR 3905 : Minnesota’s Economic Rights in the Superior National Forest Act
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 3905
		IN THE SENATE OF THE UNITED STATES
		December 1, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To require congressional approval of any mineral withdrawal or monument designation involving the
			 National Forest System lands in the State of Minnesota, to provide for the
			 renewal of certain mineral leases in such lands, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Minnesota’s Economic Rights in the Superior National Forest Act. 2.Condition on mineral withdrawal of National Forest System lands in MinnesotaMinerals within the National Forest System lands in the State of Minnesota shall not be subject to withdrawal from disposition under United States mineral and geothermal leasing law unless the withdrawal is specifically approved by an Act of Congress enacted after the date of the enactment of this Act.
 3.Condition on monument designation on National Forest System lands in MinnesotaSection 320301 of title 54, United States Code, is amended by adding at the end the following new subsection:
			
 (e)Limitation on extension or establishment of a national monument in MinnesotaNo extension or establishment of national monuments on National Forest System lands in the State of Minnesota may be undertaken except by express authorization of Congress..
		4.Clarifying the nature of mineral rights on Forest System lands in Minnesota
			(a)Mineral leases issued within Forest System lands in Minnesota
 (1)In generalAll mineral leases issued within the exterior boundaries of National Forest System lands in the State of Minnesota under the authority of the Act of June 30, 1950 (16 U.S.C. 508b), or section 402 of Reorganization Plan No. 3 of 1946 (5 U.S.C. App.), are indeterminate preference right leases that—
 (A)shall be issued for an initial 20-year period; and (B)as provided in paragraph (2), shall be renewable after the period described in subparagraph (A) for 10-year renewal periods.
 (2)Requirements for renewalA lease shall be renewed under paragraph (1)(B)— (A)if the lessee has complied with the terms and conditions of the lease during the preceding lease period; and
 (B)on the condition that, at the end of each 10-year renewal period, such reasonable readjustment of the terms and conditions of the lease may be prescribed by the Secretary of the Interior, in consultation with the Secretary of Agriculture, for the purpose of—
 (i)encouraging production; or (ii)addressing changing conditions within the lease area.
 (b)Suspension of operationsThe Secretary of the Interior may suspend operations under a lease described in subsection (a) when—
 (1)the lease can only be operated at a loss due to market conditions; or (2)operations are interrupted by strikes.
 (c)Permits for use of surface landsWith respect to lands subject to a lease pursuant to subsection (a), the Secretary of the Interior, in consultation with the Secretary of Agriculture, may issue permits for the use of surface lands not included in the lease for purposes connected with, and reasonably necessary to, the exploration, development, and use of the deposits covered by the lease.
 (d)Applicability to mineral leasesThis section shall apply with respect to all mineral leases described in subsection (a), including— (1)leases that on the date of the enactment of this section are not in effect; and
 (2)the hard rock mineral leases for the Superior National Forest in Minnesota identified as MNES–01352 and MNES–01353.
 (e)Applicability of National Environmental Policy Act of 1969The National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) shall apply with respect to a mineral lease described in subsection (a). In the case of the renewal of the existing hard rock mineral leases referred to in subsection (d)(2), the Bureau of Land Management shall complete the pending environmental assessment no later than 30 days after the date of the enactment of this Act.
 (f)Exclusion of Boundary Waters Canoe Area WildernessNothing in this section may be construed as permitting the prospecting for development and utilization of mineral resources within the Boundary Waters Canoe Area Wilderness or Mine Protection Area.
			
	Passed the House of Representatives November 30, 2017.Karen L. Haas,Clerk
